Bartol, O. J.,
delivered the opinion of the Court.
This case was decided'at the last Term of this Court, when a decree was passed dismissing the appeal, for the reasons then stated.
The appeal was from a decree of the Circuit Court of Baltimore City, granting to Norbourn' Thomas a divorce a vinculo from the appellant.
The decree was passed on the 16th day of Eebruary 1880. On the 20th day of March, ensuing, the appeal was entered; and the transcript of the record was filed in this Court on the 15th day of June, in the same year.
It appeared, from a suggestion made in this Court, that in the intermediate time between the entry of the appeal in the Circuit Court, and the transmission of the record to this Court, io wit: on the 28rd day of March 1880, Norbourn Thomas, the appellee, died; and a motion was made to dismiss the appeal, on the alleged ground that by the death of the appellee the suit had abated, and consequently the appeal could not he prosecuted.
The suggestion and motion were made by Mr. Keene, who was counsel of record for the appellee; and the fact of the death of Norbourn Thomas at the time stated, was admitted. -
In disposing of the appeal, we said that sec. 11, Art. 2 of the Code had no application'. That section provides, “ when a case is under rule argument in the Court of Appeals, and a party shall die, having an attorney in Court, the Court of Appeals shall give judgment, to have the same effect as if the party were alive,” &c.
It was clear that this case did not fall within the provisions of sec. 11, as the death occurred before the transcript reached this Court.
It was contended that the suit being merely personal in its character, the doctrine of the law actio personalis *507moriiwr cum, persona was applicable and therefore the suit had abated, and could not be revived.
In disposing of that argument, we decided that except so far as the question of dissolving the marital relation was concerned, the case did not necessarily abate by the death of the husband occurring after the decree, where it appears that lie has left property, real or personal. We said, that “so far as the question of the marital relation was concerned, that question was forever concluded by the death of the appellee, and no one had any longer any interest in reviving it. But the decree which granted the divorce, at the same time determined the property rights of the appellant, and if unreversed, deprived her of all rights in her late husband’s property. With respect to that question her interest survived, and if the decree was erroneous, she was aggrieved thereby, and had a standing in Court to prosecute an appeal therefrom, for the purpose of having the decree reversed.”
And we referred to Wren vs. Moss, 2 Gilman, (Ills.,) 72, and Shaffer vs. Shaffer, 30 Mich., 163, as containing correct doctrine on the subject of the abatement of suits for divorce.
We decided further, that in such case the appeal could not he prosecuted against the deceased husband : as to him the suit had abated. But the appeal could ,be prosecuted only against those persons upon whom, by his death, the right to his property had devolved; as the executor, heirs-at-law, or devisees, and alienees. Those persons ought to have been made parties to the proceeding, and as that had not been done the appeal was dismissed.
After that decision was rendered, and before the lapse of the Term, a petition was filed in this Court by the appellant, praying to have the appeal re-instated, so that the case might be decided upon its merits. Exhibited with the petition is a copy of the last will of Eorbourn Thomas, deceased, admitted to probate in March 1880, *508together with letters of exemplification from the Register of Wills for Baltimore City, showing that letters testamentary on his estate had been duly granted to John Henry Keene, Jr., Esq., the executor named in the will. The petition further alleges that after the decree of divorce had been passed, viz., on the 13th day of March 1880, the said Norbourn Thomas, by a deed of mortgage of that date, conveyed certain real and personal property to “ The Metropolitan Savings’ Bank of Baltimore ” to secure the payment of seven thousand dollars, loaned by said Savings’ Bank to said Norbourn Thomas. The petition prays that subpoena or other process he issued by this Court, directed to the executor and devisees under the will, and to the Savings’ Bank alienee, making them parties to this appeal, so that the same may he prosecuted against the parties interested in the property and estate of the deceased.
When the decision was rendered dismissing the appeal, we expressed the opinion that the case fell within the provision of sec. 9 of Art. 2 of the Code, and that it would have been competent for the appellant to revive the suit, and prosecute her appeal, by causing process to he issued out of this Court, within the time prescribed, against the persons interested in the property of the deceased, making them parties to the appeal. We said “ that sec. 9 applied as well to a case where a party dies, after the appeal has been entered and before the record has been transmitted, as to a case where the death occurs after the transcript has reached the appellate Court.”
If this were the true construction of section 9, it is clear that the application to make new parties comes too late. That section provides, that the application must he made “ at the first or second term after the death of the party.” Now Norbourn Thomas died before April Term, 1880, viz., on the 23rd day of March of that year. The petition was not filed till the third Term thereafter. It follows, that *509even if the provision of sec. 9, Art. 2 were applicable, the petition could not be granted. Owings vs. Owings, 3 G. & J., 1, 3 and 4.
Upon further consideration we think the construction we put on section 9 was too liberal. That section, by its terms, provides for the death of a party to “ a case pending in the Oonrt of Appeals,” and must he construed as applicable only to a caso where a party dies after the case is pending in the appellate Court.
It is a codification of the Act of 1815, ch. 149, sec. 6, which was construed, in Owings vs. Owings, supra, as applicable to the case of the death of a party to an appeal or writ of error, occurring while the case is pending in the Court of Appeals.
In the present case, Horbourn Thomas having died before the transmission of the record, and therefore before the appeal was pending in tins Court, sec. 9 of Art. 2 does not apply. In such case there is no statutory provision authorizing the making of new parties by process, to be issued out of the appellate Court.
The appellant was, however, not without remedy, ample power was conferred upon the Circuit Court on her application, after the decree was passed, and the death of Horbourn Thomas occurred, to issue the proper process against the executor, devisees and other persons interested, making thorn parties to the cause ; to the end that her appeal might bo prosecuted against them, and affording them an opportunity to appear and defend the same in the Court of Appeals.
This power is conferred upon the Circuit Court by Art. ] 6, sec. 8, of the Code, which provides:
“If any of the parties to a suit die after final decree, the Court may order execution of such decree as if no death had occurred, or the Court may order subpoena, scire facias to be issued, or a bill of revivor to be filed against the proper representatives of such deceased parly, or pass such *510other order, or direct such other proceedings as may seem best calculated to advance the purposes of justice,” &c., &c.
(Decided 26th January, 1882.)
The proceeding contemplated and authorized by this section of the Code ought to have been taken by the appellant in' the Circuit Court, before bringing up her appeal.
In any view we can take of the case, the petition of the appellant must be dismissed.

Petition dismissed.